 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   HUASCAR V.,1                   ) Case No. 2:18-cv-08343-JDE
                                    )
12                                  )
                        Plaintiff,  ) MEMORANDUM OPINION AND
13                                  )
                                    ) ORDER
                   v.               )
14                                  )
15   ANDREW M. SAUL, Commissioner ))
                            2

     for Social Security,           )
16                                  )
                                    )
17                       Defendant. )
18
19         Plaintiff Huascar V. (“Plaintiff”) filed a Complaint on September 27,
20   2018, seeking review of the Commissioner’s denial of his application for
21   Supplemental Security Income (“SSI”) benefits. The parties filed a Joint
22   Stipulation (“Jt. Stip.”) regarding the issues in dispute on April 29, 2019. The
23   matter now is ready for decision.
24   1
      Plaintiff’s name has been partially redacted in accordance with Fed. R. Civ. P.
25   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
26
     2
27    Andrew M. Saul, now Commissioner of the Social Security Administration, is
     substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
28
 1                                            I.
 2                                  BACKGROUND
 3         Plaintiff filed his application for SSI on August 3, 2015, alleging
 4   disability commencing on July 1, 2014. Administrative Record (“AR”) 46.
 5   After his application was denied (AR 64-69), Plaintiff requested an
 6   administrative hearing (AR 70-72), which was held on September 26, 2017
 7   (AR 30-44). Plaintiff, represented by an attorney, appeared and testified at the
 8   hearing before an Administrative Law Judge (“ALJ”). AR 32-39.
 9         On December 27, 2017, the ALJ found Plaintiff was not disabled. AR
10   15-26. The ALJ found Plaintiff: (i) had not engaged in substantial gainful
11   activity since August 3, 2015; (ii) suffered from severe impairments of status
12   post bilateral hand surgery, obesity, and gastroesophageal reflux disease; (iii)
13   did not have an impairment or combination of impairments that met or
14   medically equaled a listed impairment; and (iv) had the residual functional
15   capacity (“RFC”) to perform sedentary work except:
16         [H]e can lift 10 pounds both frequently and occasionally, sit for six
17         hours of an eight-hour workday, stand and/or walk for six hours of an
18         eight-hour workday, perform postural movements occasionally, push
19         and pull with the upper extremities occasionally, and would be limited
20         to occasional fine and gross manipulation of the upper extremities.
21   AR 20-22. The ALJ found Plaintiff was incapable of performing his past
22   relevant work as a kitchen helper, stock clerk, or ride attendant; but, given
23   Plaintiff’s age, education, work experience, and RFC, Plaintiff could perform
24   other jobs existing in significant numbers in the national economy. AR 24-25.
25   Accordingly, the ALJ concluded that Plaintiff was not under a “disability,” as
26   defined in the Social Security Act. AR 25.
27         On July 31, 2018, the Appeals Council denied Plaintiff’s request for
28   review, making the ALJ’s decision the Commissioner’s final decision. AR 1-6.
                                             2
 1                                            II.
 2                               LEGAL STANDARDS
 3         A.    Standard of Review
 4         Under 42 U.S.C. § 405(g), a district court may review a decision to deny
 5   benefits. An ALJ’s decision should be upheld if it is free from legal error and
 6   supported by substantial evidence. Brown-Hunter v. Colvin, 806 F.3d 487, 492
 7   (9th Cir. 2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.
 8   2007). Substantial evidence means such relevant evidence as a reasonable
 9   person might accept as adequate to support a conclusion. Lingenfelter v.
10   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less
11   than a preponderance. Id. To determine whether substantial evidence supports
12   a finding, the reviewing court “must review the administrative record as a
13   whole, weighing both the evidence that supports and the evidence that detracts
14   from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720
15   (9th Cir. 1998). “If the evidence can reasonably support either affirming or
16   reversing,” the reviewing court “may not substitute its judgment” for that of
17   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
18   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
19   rational interpretation, [the court] must uphold the ALJ’s findings if they are
20   supported by inferences reasonably drawn from the record.”). Lastly, even if
21   an ALJ errs, the decision will be affirmed where such error is harmless
22   (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to the ultimate
23   nondisability determination,” or if “the agency’s path may reasonably be
24   discerned, even if the agency explains its decision with less than ideal clarity.”
25   Brown-Hunter, 806 F.3d at 492 (citation omitted).
26         B.    Standard for Determining Disability Benefits
27         When case reaches an ALJ, the ALJ conducts a five-step sequential
28   evaluation to determine at each step if the claimant is or is not disabled. See
                                             3
 1   Molina, 674 F.3d at 1110. First, the ALJ considers whether the claimant
 2   currently works at a job that meets the criteria for “substantial gainful activity.”
 3   Id. If not, the ALJ proceeds to a second step to determine whether the
 4   claimant has a “severe” medically determinable physical or mental impairment
 5   or combination of impairments that has lasted for more than twelve months.
 6   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
 7   impairments render the claimant disabled because they “meet or equal” any of
 8   the “listed impairments” set forth in the Social Security regulations at 20
 9   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
10   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
11   not meet or equal a “listed impairment,” before proceeding to the fourth step
12   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
13   sustained basis despite the limitations from his impairments. See 20 C.F.R. §§
14   404.1520(a)(4), 416.920(a)(4); Social Security Ruling 96-8p.
15         After determining the claimant’s RFC, the ALJ proceeds to the fourth
16   step and determines whether the claimant has the RFC to perform past
17   relevant work, either as it was “actually” performed or as that same job is
18   “generally” performed in the national economy. See Stacy v. Colvin, 825 F.3d
19   563, 569 (9th Cir. 2016). If the claimant cannot perform past relevant work, the
20   ALJ proceeds to a fifth and final step to determine whether there is any other
21   work, in light of the claimant’s RFC, age, education, and work experience,
22   that the claimant can perform and that exists in “significant numbers” in either
23   the national or regional economies. See Tackett v. Apfel, 180 F.3d 1094, 1100-
24   01 (9th Cir. 1999). If the claimant can do other work, the claimant is not
25   disabled; but if the claimant cannot do other work and meets the duration
26   requirement, the claimant is disabled. See id. at 1099.
27         The claimant generally bears the burden at each of steps one through
28   four to show either disability or that the requirements to proceed to the next
                                              4
 1   step are met; the claimant bears the ultimate burden to show disability. See,
 2   e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d 1428, 1432 (9th
 3   Cir. 1995). However, at Step Five, the ALJ has a “limited” burden of
 4   production to identify representative jobs that the claimant can perform and
 5   that exist in “significant” numbers in the economy. See Hill v. Astrue, 698
 6   F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
 7                                         III.
 8                                    DISCUSSION
 9         The parties present two disputed issues (Jt. Stip. at 2):
10   Issue No. 1: Did the ALJ properly consider Listing 1.02; and
11   Issue No. 2: Did the ALJ properly consider a consultative examiner’s opinion.
12         A.    Applicability of Listing 1.02
13         As to Issue No. 1, Plaintiff argues the ALJ failed to properly consider the
14   applicability of Listing 1.02, which pertains to a major dysfunction of a joint,
15   because “the ALJ did not independently assess or consider the applicability of
16   this Listing based on his review of the medical record.” Jt. Stip. at 4.
17               1.     Applicable Law
18         At Step Three, ALJs determine if an impairment or combination of
19   impairments “meets or equals” an impairment listed in 20 C.F.R. Part 404,
20   subpart P, appendix 1 (“the Listings”). 20 C.F.R. §§ 404.1525(a), 404.1526,
21   416.925(a), 416.926. The Listings describe impairments that would prevent an
22   adult, regardless of age, education, or work experience, from performing any
23   gainful activity. An impairment meets a Listing when all of the medical criteria
24   required are satisfied. Tackett, 180 F.3d at 1099 (“To meet a listed impairment,
25   a claimant must establish that he or she meets each characteristic of a listed
26   impairment relevant to his or her claim.”). If an “impairment meets or equals
27   one of the listed impairments, the claimant is conclusively presumed to be
28   disabled.” Bowen v. Yuckert, 482 U.S. 137, 141 (1987).
                                          5
 1            Claimants bear the burden of establishing a prima facie case of disability
 2   under the Listings. See Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002).
 3   “To equal a listed impairment, a claimant must establish symptoms, signs, and
 4   laboratory findings at least equal in severity and duration to the characteristics
 5   of a relevant listed impairment . . ..” Tackett, 180 F.3d at 1099. “Listed
 6   impairments are purposefully set at a high level of severity because the listings
 7   were designed to operate as a presumption of disability that makes further
 8   inquiry unnecessary.” Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th Cir. 2014).
 9            An ALJ “must evaluate the relevant evidence before concluding that a
10   claimant’s impairments do not meet or equal a listed impairment.” Lewis v.
11   Apfel, 236 F.3d 503, 512 (9th Cir. 2001). The ALJ need not, however, “state
12   why a claimant failed to satisfy every different section of the listing of
13   impairments.” Gonzalez v. Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990)
14   (finding that ALJ did not err in failing to state what evidence supported
15   conclusion that, or discuss why, claimant’s impairments did not satisfy
16   Listing). An ALJ’s decision that a plaintiff did not meet a listing must be
17   upheld if it was supported by “substantial evidence.” See Warre v. Comm’r of
18   Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006).
19                   2.     Analysis
20            Plaintiff contends the ALJ erred by relying on the “one-word” testimony
21   of medical expert Thomas Maxwell, M.D. (“Dr. Maxwell”) as the “sole-basis”
22   for holding that Plaintiff did not meet Listing 1.02.3 Jt. Stip. at 4.
23
24
     3
         To satisfy Listing 1.02, Plaintiff had to show the he met the following criteria:
              [M]ajor dysfunction of a joint(s) (due to any cause): characterized by
25            gross anatomical deformity (e.g. subluxation, contracture, bony or
              fibrous ankylosis, instability) and chronic joint pain and stiffness with
26            signs of limitation of motion or other abnormal motion of the affect
27            joint(s), and findings on appropriate medically acceptable imaging of
              joint space narrowing, bony destruction, or ankylosis of the affected
28
                                                   6
 1         The ALJ determined Plaintiff “did not have an impairment or
 2   combination of impairments that meets or medically equals the severity of one
 3   of the listed impairments.” AR 21. The ALJ found that (AR 21):
 4         [A]fter carefully reviewing the record . . . [Plaintiff’s] severe
 5         impairments do not meet the criteria for listings 1.02 or 1.08. The
 6         medical expert, Thomas Maxwell, M.D., testified at the hearing
 7         that [Plaintiff’s] impairments do not meet or medically equal a
 8         listing. The undersigned gives great weight to this testimony given
 9         its consistency with the record and Dr. Maxwell’s ability to question
10         [Plaintiff] and observe his hand impairment at the hearing.
11         Accordingly, the undersigned finds that [Plaintiff’s] severe
12         impairments do not meet or medically equal a listing.
13         The Court finds the ALJ did not err at Step Three. “[A]n ALJ is not
14   required to discuss the combined effects of a claimant’s impairments or
15   compare them to any listing in an equivalency determination, unless the
16   claimant presents evidence in an effort to establish equivalence.” Burch v.
17
18          joint(s). With:
                   A. Involvement of one major peripheral weight-bearing joint (i.e.,
19          hip, knee, or ankle), resulting in inability to ambulate effectively, as
            defined in 1.00B2b; OR
20
                   B. Involvement of one major peripheral joint in each upper
21          extremity (i.e., shoulder, elbow, or wrist-hand), resulting in inability to
            perform fine and gross movements effectively, as defined in 1.00B2c.
22   20 C.F.R. Part 404, Subpart P, Appendix 1., Listing 1.02. The inability to perform
23   fine or gross movements with the upper extremities is further defined as follows:
            [I]nability to perform fine and gross movements effectively means an
24          extreme loss of function of both upper extremities; i.e., an impairment(s)
25          that interferes very seriously with the individual’s ability to
            independently initiate, sustain, or complete activities. To use their upper
26          extremities effectively, individuals must be capable of sustaining such
27          functions as reaching, pushing, pulling, grasping, and fingering to be able
            to carry out activities of daily living.
28   20 C.F.R. Part 404, Subpart P, Appendix 1, Section 1.00(B)(2)(c).
                                              7
 1   Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). Thus, if a plaintiff fails to offer “a
 2   specific theory to establish equivalence” at “the hearing before the ALJ,” then
 3   the ALJ is “not required to analyze the evidence to make an equivalency
 4   determination.” Mannion v. Berryhill, --- F. App’x ---, 2019 WL 2486702, at *1
 5   (9th Cir. June 14, 2019); see also Pruitt v. Comm’r Soc. Sec., 612 F. App’x
 6   891, 894 (9th Cir. 2015) (same).
 7         Here, Plaintiff presented no evidence, argument or theory to establish the
 8   equivalence of Listing 1.02 at the hearing before the ALJ. See AR 30-44. The
 9   “ALJ therefore was not required to analyze the evidence to make an
10   equivalency determination.” Mannion, 2019 WL 2486702, at *1.
11         Nonetheless, though not required, the ALJ did recite evidence—Dr.
12   Maxwell’s testimony. AR at 21. Plaintiff argues Dr. Maxwell’s answer “no” in
13   response to a question asking whether Plaintiff’s impairments met a Listing, is
14   insufficient and contradicted by evidence in the record. Jt. Stip. at 3-6. With
15   respect to the brevity of Dr. Maxwell’s testimony: (1) Plaintiff cites no rule that
16   a single-word answer in this or any circumstance cannot constitute substantial
17   evidence; and (2) as the ALJ was not required to analyze the evidence at all
18   due to Plaintiff’s failure to raise the issue at the hearing, the depth of the
19   analysis is sufficient. With respect to Plaintiff’s argument that Dr. Maxwell’s
20   testimony is contrary to the medical evidence, the Court finds substantial
21   evidence supports the ALJ’s finding, including: (1) Dr. Maxwell’s opinion,
22   based upon his review of the record, that Plaintiff was only limited, in part, to
23   “pushing and pulling with the upper extremities limited to occasional, [and]
24   fine and gross manipulation of the upper extremities limited to occasional”
25   (AR 37, 40-41); and (2) the opinion of the consultative examiner, Seung Ha
26   Lim, M.D. (“Dr. Lim”), based in part upon the use of the Jamar Hand
27   Dynamometer, that Plaintiff could generate thirty pounds of force using his
28   right hand and twenty pounds of force using his left hand (AR 23, 351).
                                               8
 1         Accordingly, the ALJ did not err in finding Plaintiff had not met
 2   his burden to show he met the criteria of Listing 1.02.
 3         B.     The Consultative Examiner’s Opinion
 4         In Issue No. 2, Plaintiff argues the ALJ failed at Step Two of the
 5   sequential analysis to provide “specific and legitimate reasons” for rejecting the
 6   opinion of consultative examiner Bahareh Talei, Psy.D. (“Dr. Talei”), a
 7   clinical psychologist. See Jt. Stip. at 11-12.
 8                1.    Applicable Law
 9         At Step Two, the claimant has the burden to show one or more “severe”
10   medically determinable impairments that can be expected to result in death or
11   last for at least twelve months. See Yuckert, at 146 n.5 (noting claimant bears
12   burden at Step Two); Celaya v. Halter, 332 F.3d 1177, 1180 (9th Cir. 2003)
13   (same). To establish an impairment is severe, the claimant must show it
14   “significantly limits [his or her] physical or mental ability to do basic work
15   activities.” 20 C.F.R. § 416.920(c); accord § 416.921(a). An impairment or
16   combination of impairments is not severe only if “the evidence establishes a
17   slight abnormality that has no more than a minimal effect on an individual’s
18   ability to work.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (internal
19   citation and quotation marks omitted); see also Smolen v. Chater, 80 F.3d
20   1273, 1290 (9th Cir. 1996) (“[T]he step-two inquiry is a de minimis screening
21   device to dispose of groundless claims.”).
22         “[A]n ALJ may find that a claimant lacks a medically severe impairment
23   or combination of impairments only when his conclusion is ‘clearly established
24   by medical evidence.’” Webb, 433 F.3d at 687 (internal citation omitted).
25   Thus, applying the applicable standard of review to the requirements of Step
26   Two, a court must determine whether an ALJ had substantial evidence to find
27   that the medical evidence clearly established that the claimant did not have a
28   medically severe impairment or combination of impairments. See id. at 688.
                                               9
 1         “There are three types of medical opinions in social security cases: those
 2   from treating physicians, examining physicians, and non-examining
 3   physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th
 4   Cir. 2009); see also 20 C.F.R. § 416.902. “As a general rule, more weight
 5   should be given to the opinion of a treating source than to the opinion of
 6   doctors who do not treat the claimant.” Lester v. Chater, 81 F.3d 821, 830 (9th
 7   Cir. 1995). “The opinion of an examining physician is, in turn, entitled to
 8   greater weight than the opinion of a nonexamining physician.” Id.
 9         “[T]he ALJ may only reject a treating or examining physician’s
10   uncontradicted medical opinion based on clear and convincing reasons”
11   supported by substantial evidence in the record. Carmickle v. Comm’r, Sec.
12   Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citation omitted); Widmark
13   v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006). “Where such an opinion is
14   contradicted, however, it may be rejected for specific and legitimate reasons
15   that are supported by substantial evidence in the record.” Carmickle, 533 F.3d
16   at 1164 (citation omitted). “When a treating physician’s opinion is
17   contradicted . . . the ALJ must assess its persuasiveness in light of specified
18   factors, including the ‘length of the treatment relationship and the frequency of
19   examination;’ the ‘nature and extent of the treatment relationship;’ and the
20   treating opinion’s consistency ‘with the record as a whole.’” Aranda v.
21   Comm’r Soc. Sec. Admin., 405 F. App’x 139, 141 (9th Cir. 2010) (quoting Orn
22   v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007)).
23               2.     Analysis
24         Here, the ALJ found at Step Two that there was “insufficient evidence in
25   the record to support a finding that [Plaintiff] has a medically determinable
26   mental impairment causing more than minimal limitations on [his] work-
27   related activities.” AR 21. In so finding, the ALJ assigned great weight to the
28   opinion of testifying medical expert David Peterson, Ph.D. (“Dr. Peterson”),
                                             10
 1   who found the evidence insufficient to show a mental impairment, and
 2   assigned little weight to the opinion of consulting expert Dr. Talei. AR 20-21.
 3         Dr. Talei examined Plaintiff once in 2015 and found limitations in his
 4   behavioral and intellectual functioning, including: an anxious mood, a mildly
 5   diminished attention and concentration span, a moderately diminished memory
 6   recall, and intellectual functioning in the mild range of mental retardation with
 7   a full-scale IQ of 63. AR 356, 358-59. Dr. Talei also found Plaintiff was
 8   cooperative and socially responsive, with clear speech, thoughts organized in a
 9   linear matter, a normal response time and work pace, and average insight and
10   judgment. AR 358-59. Dr. Talei concluded Plaintiff had a “moderate inability
11   to understand, remember, and carry out detailed instructions” but could
12   understand, remember, and carry out simplistic instructions, as well as
13   independently make simplistic work-related decisions. AR 361. Dr. Talei listed
14   a number of “[p]robable DSM-IV diagnoses,” including posttraumatic stress
15   disorder, an unspecified learning disorder, and mild mental retardation. AR
16   360. Dr. Talei did not list depression as a diagnosis. AR 360. The ALJ accorded
17   “little weight” to the contradicted opinion of Dr. Talei because it was “based on
18   a single examination of [Plaintiff] without corroboration elsewhere in the
19   record,” to be contrasted to the opinion of Dr. Peterson, who was “familiar
20   with the complete medical record in this case.” AR 20-21.
21         Plaintiff argues the ALJ’s decision to provide little weight to Dr. Talei’s
22   opinion was not supported by specific and legitimate reasons supported by
23   substantial evidence. Jt. Stip. at 11-12. Plaintiff contends the medical evidence
24   of record shows Plaintiff “has consistently been diagnosed with a ‘depressive
25   disorder’ or a ‘major depressive disorder, recurrent,’” and has been prescribed
26   “Paxil in an attempt to help manage his depression.” Jt. Stip. at 11-12.
27         The Court finds that the ALJ properly considered the opinion of Dr.
28   Talei here. First, although Plaintiff argues in the Joint Stipulation that he has
                                             11
 1   “been consistently diagnosed” with depression-related ailments, “diagnosis
 2   alone is insufficient for finding a ‘severe’ impairment, as required by the social
 3   security regulations.” Febach v. Colvin, 580 F. App’x 530, 531 (9th Cir. 2014).
 4         Second, although Plaintiff asserts the ALJ erred in rejecting Dr. Talei’s
 5   opinion because that the record reflects a history of depression, Dr. Talei did
 6   not opine that Plaintiff suffered from depression. See AR 361. Thus, the ALJ’s
 7   rejection of Dr. Talei’s opinion (as opposed to other medical sources), does not
 8   reflect rejection of any alleged history of depression.
 9             Third, the ALJ appropriately compared the bases for Dr. Talei’s
10   opinion to the bases of Dr. Peterson’s opinion.4 As the ALJ noted, Dr. Talei
11   was not familiar with Plaintiff’s complete medical record, whereas Dr.
12   Peterson’s opinion was based upon “the complete medical record in the case.”
13   AR 20-21, AR 360 (noting “[m]ental health records [were] not provided” to
14   Dr. Talei). The level of knowledge a medical source possesses regarding
15   alleged impairments is relevant to assessing the weight accorded to a medical
16   source's opinion. See 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6).
17         Fourth, aside from depression, which Dr. Talei did not diagnose and
18   thus is not properly raised by a challenge to Dr. Talei’s opinion, the ALJ noted
19   the lack of evidentiary support for the existence of a medically determinable
20   mental disorder that caused more than minimal limitations on Plaintiff’s work-
21   related activities, citing in particular his review of the treatment records of
22   Plaintiff’s treating physician, Luzviminda Montecillo, M.D. (“Dr.
23
24         4
             The ALJ’s decision twice refers to “Dr. Maxwell” in comparing Dr.
25   Peterson’s testimony to Dr. Talei’s report. AR 20 (final paragraph). Both Dr. Maxwell
     and Dr. Peterson testified at the hearing; Dr. Maxwell opined as to Plaintiff’s
26   “physical ability” (AR 40) and Dr. Peterson opined as to Plaintiff’s “mental
27   condition” (AR 41). It appears that the ALJ intended to refer to Dr. Peterson only
     when comparing the testimony to Dr. Talei’s report (AR 20), not Dr. Maxwell.
28
                                              12
 1   Montecillo”). AR 20-21. Although Dr. Montecillo diagnosed Plaintiff with
 2   major depressive disorder, which again, was not diagnosed by Dr. Talei, Dr.
 3   Montecillo further reported such depression was “stable on Paxil” as of
 4   February 18, 2016. An impairment that can effectively be controlled by
 5   medication is not disabling. Warre, 439 F.3d at 1006. Dr. Montecillo’s reports
 6   do not otherwise reflect any mental health issues that caused more than
 7   minimal limitations on Plaintiff’s work-related activities. An ALJ may reject a
 8   physician’s opinion that is unsupported by the record as a whole. Batson v.
 9   Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).
10         The ALJ considered the contradicted opinion of Dr. Talei, who met with
11   Plaintiff once and did not review his medical records, and, in electing to afford
12   little weight to that opinion, provided specific and legitimate reasons supported
13   by substantial evidence for doing so. In considering all of the evidence, the
14   ALJ properly found Plaintiff had not met his burden of showing a severe
15   mental health impairment at Step Two. Nonetheless, the ALJ did resolve the
16   Step Two analysis in Plaintiff’s favor, finding severe physical impairments,
17   which meant the ALJ continued the analysis through the final steps of the
18   disability determination. See Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir.
19   2007) (the Step Two finding is “merely a threshold determination” that “only
20   raises a prima facie case of a disability”); Burch, 400 F.3d at 682 (concluding
21   that any error ALJ committed at Step Two was harmless where the step was
22   resolved in claimant’s favor); Kemp v. Berryhill, 2017 WL 3981195, at *5
23   (C.D. Cal. Sept. 8, 2017) (any error in declining to find impairments severe
24   harmless because Step Two is the “gatekeeping” step, and the ALJ continued
25   the analysis). Here, the ALJ did not err.
26   ///
27   ///
28   ///
                                            13
 1                                        IV.
 2                                     ORDER
 3         IT THEREFORE IS ORDERED that Judgment be entered affirming
 4   the decision of the Commissioner and dismissing this action with prejudice.
 5
 6   Dated: July 08, 2019
 7
                                                ______________________________
 8
                                                JOHN D. EARLY
 9                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           14
